Citation Nr: 0909510	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-37 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an earlier effective date for grant of 
entitlement to an earlier effective date for grant of service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2009, the appellant testified 
before the undersigned at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

1.  In an August 2001 decision, the Board assigned an earlier 
effective date of October 18, 1995, for service connection 
for the cause of the Veteran's death; the appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  

2.  On August 25, 2006, in a Memorandum Decision, the Court 
ultimately affirmed the Board's August 21, 2001 decision.  

3.  The appellant did not appeal the August 2006 Court 
Memorandum Decision.  

4.  New and material evidence cannot provide a basis for an 
earlier effective date for service connection for the cause 
of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Court's August 2006 Memorandum Decision which 
affirmed an October 18, 1995 effective date for the grant of 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. §§ 7252, 7291, 7292 (West 2002 & Supp. 
2008).

2.  An earlier effective date for grant of service connection 
for the cause of the Veteran's death is precluded as a matter 
of law.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  

The Court has held that the provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  

The Board notes that because entitlement to an earlier 
effective date is precluded as a matter of law, there is no 
evidence that could substantiate the claim.  There is thus no 
evidence that he or VA could obtain that would substantiate 
the claim, and the claimant could not have relevant evidence 
in her possession.  Thus the notice provisions of the VCAA 
are essentially of no relevance.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA are inapplicable to a claim that 
cannot be substantiated).  

Nevertheless, the appellant was notified of VCAA in February 
2008.


New and Material

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Historically, the Veteran died in October 1978.  At the time 
of death, service connection was in effect for otitis medial, 
suppurative, with right mastoidectomy, rated as 10 percent 
disabling; and deafness, rated as 10 percent disabling.  The 
Certificate of Death shows that the immediate cause of death 
was respiratory failure due to or a consequence of carcinoma 
of the right lung, post pneumonectomy.

In a December 1978 rating decision, service connection for 
the cause of the Veteran's death was denied.  The appellant 
appealed that denial to the Board.  In a December 1980 
decision, the Board denied service connection for the cause 
of the Veteran's death.  

In an April 1981 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for the cause of the Veteran's 
death.  The appellant appealed this determination to the 
Board.

In October 1981, the Board determined that the evidence 
submitted with the reopened claim did not present a new 
factual basis to warrant service connection for the cause of 
the Veteran's death.  The appellant, through her 
representative, filed a motion for reconsideration of this 
decision.

In June 1982, the Board determined that obvious error was not 
found on reconsideration and the Board's decision of December 
1980 was affirmed as a final determination.  On 
reconsideration, the benefits sought on appeal remained 
denied.  

In June and August 1983 rating decisions, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the cause of the 
Veteran's death.  The appellant appealed.

In a November 1984 decision the Board determined that a new 
factual basis had not been presented subsequent to the prior 
Board decisions in December 1980, October 1981, and June 
1982, which warranted the granting of service connection for 
the cause of the Veteran's death.  

In an April 1986 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for the cause of the Veteran's 
death.  

In February 1991 and May 1991 rating decisions, the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the Veteran's death.  The appellant appealed to the 
Board.  

In a February 1992 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for the cause of the Veteran's 
death.  The appellant appealed to the Court.  In a February 
1993 Order, the Court vacated the Board's February 1992 
decision.  In a subsequent September 1993 decision, the Board 
determined that new and material evidence had not been 
received to reopen the claim of service connection for the 
cause of the Veteran's death.  The appellant appealed to the 
Court.  In a January 1995 Memorandum Decision, the Court 
affirmed the Board's September 1993 decision.  

On October 18, 1995, the appellant indicated that she wanted 
to pursue her claim for death benefits.  On November 7, 1995, 
the appellant also sought to reopen the claim of service 
connection for the cause of the Veteran's death.  In 
pertinent part, she claimed that the Veteran's death was 
related to inservice tobacco use.  

In a February 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for the cause of the Veteran's 
death.  The appellant appealed.  

In a January 1998 rating decision, service connection for the 
cause of the Veteran's death due to tobacco use during 
service was granted.  The assigned effective date was 
November 7, 1995, the date the RO determined that a claim to 
reopen service connection for the cause of the Veteran's 
death was received.  Thereafter, the appellant appealed the 
assigned effective date of service connection for the cause 
of the Veteran's death.  In a July 1999 decision, the Board 
determined that an effective date earlier than November 7, 
1995 for the award of dependency and indemnity compensation 
(DIC), i.e., service-connected cause of death benefits, was 
not warranted.  Pursuant to a Joint Motion For Remand and to 
Stay Further Proceedings, the Court, in a December 2000 
Order, vacated the Board's July 1999 decision.  

In an August 2001 decision, the Board assigned an earlier 
effective date of October 18, 1995, for service connection 
for the cause of the Veteran's death.  The Board found that 
the earlier correspondence from the appellant was found to be 
a claim and used to assign the earlier effective date.  There 
was no other evidence of record dated between the January 
1995 Memorandum decision and the October 18, 1995 
correspondence from the appellant.  An October 2001 rating 
decision implemented the Board decision.  


The Board notes that the statutory guidelines for the 
determination of an effective date of an award of disability 
compensation are set forth in 38 U.S.C.A. § 5110.  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  
In cases involving direct service connection, the effective 
date will be the day following separation from active service 
or the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

The first date of any evidence added to the claims file, in 
this case, the appellant's correspondence, was received on 
October 18, 1995, following the Court's decision.  An 
effective date retroactive to the initial filing of the claim 
was not warranted because the Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  

Further, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court stated that a claimant can attempt to overcome the 
finality of a decision which assigns an effective date in one 
of two ways, by a request for revision of those regional 
office decisions based on clear and unmistakable error (CUE), 
or by a claim to reopen based upon new and material evidence.  
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  

The claimant in this case sought an effective date prior to 
the date of her claim to reopen (October 18, 1995), but she 
did not claim CUE.  Thus, the assigned effective date was the 
first possible date of the claim to reopen, October 18, 1995.  

The appellant appealed the August 2001 Board decision to the 
Court.  In July 2003, the Court vacated the Board's August 
2001 decision due to VCAA deficiency.  The case was appealed 
to the Federal Circuit which, on May 7, 2004, remanded this 
case to the Court to take into account the rule of 
prejudicial error pursuant to Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  On March 4, 2005, the Court stayed 
proceedings in this case pending the disposition of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Dingess case was 
decided on March 3, 2006, and the stay was lifted.  

On August 25, 2006, in a Memorandum Decision, the Court 
affirmed the Board's August 21, 2001 decision, which assigned 
the October 18, 1995 effective date for service connection 
for the cause of the Veteran's death.  Further, as the 
appellant had not appealed its January 1995 decision, the 
Court noted that decision had become final.  It was also 
observed that the first correspondence following the January 
1995 decision, which indicated the appellant's intent to 
reopen her claim for DIC benefits, was the October 18, 1995 
correspondence.  The Court therefore found that the Board had 
a plausible basis for its determination that the appellant 
was not entitled to an effective date earlier than October 
18, 1995, for the cause of death of the veteran.

In February 2007, the appellant again sought an earlier 
effective date for the award of service connection for the 
cause of the Veteran's death.  In a May 2007 decision, the RO 
determined that an earlier effective date granting service-
connected death benefits was not warranted and the previously 
assigned effective date was confirmed.  The appellant has 
appealed that determination.  

In sum, the Court has affirmed the August 2001 Board decision 
which assigned an earlier effective date of October 18, 1995, 
for service connection for the cause of the Veteran's death.  
The appellant seeks an effective date retroactive to 1978.  

Under applicable law, the Court has exclusive jurisdiction to 
review decisions of the Board, and has power to affirm, 
modify, or reverse a decision of the Board, or to remand the 
matter, as appropriate.  38 U.S.C.A. §§ 7252(a), 7261.  
Generally, a decision of the Court becomes final 60 days 
after entry of judgment if no notice of appeal is filed with 
the Federal Circuit within that time.  38 U.S.C.A. §§ 
7291(a), 7292; Luyster v. Principi, 16 Vet. App. 96, 98 
(2002).

In the present case, the record shows that the Court, in an 
August 25, 2006 Memorandum Decision affirmed the Board's 
determination that October 18, 1995 was the proper effective 
date for service connection for the cause of the Veteran's 
death.  Inasmuch as 60 days has now passed as it has been 
over 2 years since the date of that Memorandum decision, the 
Court's decision is final.  The Court's decision is therefore 
binding on the Board.

The Board does not have jurisdiction to review the decision 
made by the Court; rather that jurisdiction lies with the 
Federal Circuit.  However, as noted, no timely appeal was 
made to the Federal Circuit.  

Thus, there is no basis upon which a date earlier than 
October 18, 1995, can be assigned as the effective date of 
service connection for the cause of the Veteran's death or 
the rule of finality of the Court's decision would be 
vitiated.  Thus, even if the appellant submitted new and 
material evidence showing that an effective date earlier than 
October 18, 1995 was purportedly warranted, the Board cannot 
pierce the finality of the Court's August 2004 decision, 
which affirmed the effective date of October 18, 1995.

Further, even though an allegation of CUE can warrant 
revisiting a prior decision, the Board can only review prior 
RO or Board decisions, as noted.  All final Board decisions 
are subject to revision [for CUE] except: (1) Decisions on 
issues which have been appealed to and decided by court of 
competent jurisdiction; and (2) Decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction.  See 38 C.F.R. § 20.1400(b) (2008).  The Court 
reasoned that where it affirms a determination by the Board 
on a particular issue, the Board's decision is replaced by 
the decision of the Court on that issue and, thus, there is 
no longer a decision by the Board subject to revision.  See 
Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. 
Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 
(2005).  Thus, the Board would be precluded from considering 
an argument that there was CUE in the Court decision that 
fixed the effective date at issue in this case.  Winsett v. 
Principi, 341 F.3d 1329 (Fed. Cir. 2003); 38 C.F.R. § 
20.1400(b).  Further, where the claimant has previously had 
his day at the Court, to argue entitlement to an effective 
date, raising new arguments on that issue is precluded by res 
judicata as she had an earlier opportunity to make those 
arguments.  Bissonnette v. Principi, 18 Vet. App. 105 (2004).

Thus, there is no legal basis on which the Board could grant 
an earlier effective date for the grant of service connection 
for the cause of the Veteran's death.  The claim is, 
therefore, denied.


ORDER

The appeal is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


